DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 recites the limitations "the second outer circumferential groove" and “the second inner circumferential groove in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim, because they are defined in claim 22, not claim 21 upon which this claim depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US Pub. No. 2014/0283967).
Regarding claim 21, Inoue teaches a tire comprising a tread band which comprises a pair of shoulder regions that are axially opposite one another, at least one first circumferential rib 7 interposed between the pair of shoulder regions and delimited by a first pair of circumferential grooves 5 and 4 (paragraph [0043]; figures 1 and 3), a plurality of first blind recesses 18, which are formed in the at least one first circumferential rib and have a first longitudinal extension, a plurality of second blind recesses 17, which are formed in the at least one first circumferential rib and have a second longitudinal extension that is smaller than the first longitudinal extension (paragraph [0063]; figures 1 and 3), at least one second circumferential rib 8 interposed between the pair of shoulder regions and delimited by a second pair of circumferential grooves 5 and 3, wherein the second pair of circumferential grooves are separate from, or partially coinciding with, the first pair of circumferential grooves, and a plurality of through-recesses 10, which are formed in the at least one second circumferential rib and extend between the circumferential grooves of the second pair of circumferential grooves (paragraph [0049]; figures 1-2).
Regarding claim 22, Inoue teaches that the tread band has outer and inner side, that the at least one first circumferential rib 7 is an outer circumferential rib formed by first and second inner circumferential grooves and the at least one second circumferential rib 8 is an inner circumferential rib formed by first and second inner circumferential grooves, and the second inner and outer circumferential grooves coincide (figures 1-3).
Regarding claim 23, Inoue teaches that the first and second blind recesses alternate along the circumferential extent of the first circumferential rib (paragraph [0063]; figures 1 and 3).
Regarding claim 24, Inoue teaches that the first and second blind recesses are open on the first outer circumferential groove (figures 1 and 3).
Regarding claim 36, Inoue teaches an inner shoulder region 9 defined by the first inner circumferential groove, in the inner shoulder region a plurality of inner transverse grooves 19a are formed, which are joined to the first inner circumferential groove by respective connecting notches 19b (paragraphs [0075]-[0078]; figure 4).
Claims 21-24, 31, 33-34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US Pub. No. 2017/0036488).
Regarding claim 21, Takahashi teaches a tire comprising a tread band which comprises a pair of shoulder regions that are axially opposite one another, at least one first circumferential rib 52 interposed between the pair of shoulder regions and delimited by a first pair of circumferential grooves 32 and 31 (paragraphs [0080] and [0096]; figure 2), a plurality of first blind recesses 44a, which are formed in the at least one first circumferential rib and have a first longitudinal extension, a plurality of second blind recesses 44b, which are formed in the at least one first circumferential rib and have a second longitudinal extension that is smaller than the first longitudinal extension (paragraph [0098]; figure 2), at least one second circumferential rib 53 interposed between the pair of shoulder regions and delimited by a second pair of circumferential grooves 34 and 33, wherein the second pair of circumferential grooves are separate from, or partially coinciding with, the first pair of circumferential grooves, and a plurality of through-recesses 41, which are formed in the at least one second circumferential rib and extend between the circumferential grooves of the second pair of circumferential grooves (paragraph [0083]; figure 2).
Regarding claim 22, Takahashi teaches that the tread band has outer and inner side, that the at least one first circumferential rib 52 is an outer circumferential rib formed by first and second inner circumferential grooves and the at least one second circumferential rib 53 is an inner circumferential rib formed by first and second inner circumferential grooves, and the second inner and outer circumferential grooves do not coincide (paragraphs [0081]-[0083] and [0096]; figure 2).
Regarding claim 23, Takahashi teaches that the first and second blind recesses alternate along the circumferential extent of the first circumferential rib (paragraph [0098]; figure 2).
Regarding claim 24, Takahashi teaches that the first and second blind recesses are open on the first outer circumferential groove (figure 2).
Regarding claim 31, Takahashi teaches that the through recesses extend substantially rectilinearly and are parallel to one another (figure 2).
Regarding claim 33, Takahashi teaches that a central circumferential rib 51 is provided on the tread band, which is delimited by the second outer and second inner circumferential grooves, which are separate from one another (paragraph [0092]; figure 2).
Regarding claim 34, Takahashi teaches that a plurality of third blind recesses 43 are formed in the central circumferential rib (paragraph [0092]; figure 2).
Regarding claim 36, Takahashi teaches an inner shoulder region 55 defined by the first inner circumferential groove, in the inner shoulder region a plurality of inner transverse grooves 42 are formed, which are joined to the first inner circumferential groove by respective connecting notches 42a (paragraphs [0090]-[0091]; figure 2).
Claims 21-23, 25, 30-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US Pub. No. 2009/0095391).
Regarding claim 21, Kojima teaches a tire comprising a tread band which comprises a pair of shoulder regions that are axially opposite one another, at least one first circumferential rib 13 interposed between the pair of shoulder regions and delimited by a first pair of circumferential grooves 10, a plurality of first blind recesses 15, which are formed in the at least one first circumferential rib and have a first longitudinal extension, a plurality of second blind recesses 15’, which are formed in the at least one first circumferential rib and have a second longitudinal extension that is smaller than the first longitudinal extension, at least one second circumferential rib 12 interposed between the pair of shoulder regions and delimited by a second pair of circumferential grooves 10, wherein the second pair of circumferential grooves are separate from the first pair of circumferential grooves, and a plurality of through-recesses 16 which are formed in the at least one second circumferential rib and extend between the circumferential grooves of the second pair of circumferential grooves (paragraphs [0053]-[0054]; figure 3).
Regarding claim 22, Kojima teaches that the tread band has outer and inner side, that the at least one first circumferential rib 13 is an outer circumferential rib formed by first and second inner circumferential grooves and the at least one second circumferential rib 12 is an inner circumferential rib formed by first and second inner circumferential grooves, and the second inner and outer circumferential grooves do not coincide (paragraphs [0053]-[0054]; figure 3).
Regarding claim 23, Kojima teaches that the first and second blind recesses alternate along the circumferential extent of the first circumferential rib (paragraph [0054]; figure 3).
Regarding claim 25, Kojima teaches that the first blind recesses comprise first and second substantially rectilinear portions, the second of which has a second inclination which is smaller than a first inclination with respect to the circumferential direction (paragraph [0054]; figure 3). 
Regarding claim 30, Kojima teaches that the second blind recesses comprise first and second substantially rectilinear portions, the second of which has a second inclination which is smaller than a first inclination with respect to the circumferential direction (paragraph [0054]; figure 3). 
Regarding claim 31, Kojima teaches that the through recesses extend substantially rectilinearly and are parallel to one another (figure 3).
Regarding claim 33, Kojima teaches that a central circumferential rib 14 is provided on the tread band, which is delimited by the second outer and second inner circumferential grooves, which are separate from one another (paragraph [0054]; figure 3).
Claims 21-24 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kujime (US Pub. No. 2014/0305563).
Regarding claim 21, Kujime teaches a tire comprising a tread band which comprises a pair of shoulder regions that are axially opposite one another, at least one first circumferential rib 12 interposed between the pair of shoulder regions and delimited by a first pair of circumferential grooves 9 and 10, a plurality of first blind recesses 16, which are formed in the at least one first circumferential rib and have a first longitudinal extension, a plurality of second blind recesses 17, which are formed in the at least one first circumferential rib and have a second longitudinal extension that is smaller than the first longitudinal extension, at least one second circumferential rib 12 interposed between the pair of shoulder regions and delimited by a second pair of circumferential grooves 9 and 10, wherein the second pair of circumferential grooves are separate from the first pair of circumferential grooves, and a plurality of through-recesses 15 which are formed in the at least one second circumferential rib and extend between the circumferential grooves of the second pair of circumferential grooves (paragraphs [0029]-[0062]; figure 2).
Regarding claim 22, Kujime can arbitrarily be defined as having an outer and inner side, and therefore the at least one first circumferential rib is an outer circumferential rib formed by first and second inner circumferential grooves and the at least one second circumferential rib is an inner circumferential rib formed by first and second inner circumferential grooves, and the second inner and outer circumferential grooves do not coincide (paragraphs [0029]-[0062]; figure 2).
Regarding claim 23, Kujime teaches that the first and second blind recesses alternate along the circumferential extent of the first circumferential rib (paragraphs [0050]-[0062]; figure 2).
Regarding claim 24, Kujime teaches that the first and second blind recesses are open on the first outer circumferential groove (figure 2).
Regarding claim 33, Kujime teaches that a central circumferential rib 11 is provided on the tread band, which is delimited by the second outer and second inner circumferential grooves, which are separate from one another (paragraph [0030]; figure 2).
Regarding claim 34, Kujime teaches that a plurality of third blind recesses 14 are formed in the central circumferential rib (paragraph [0040]; figure 3).
Regarding claim 35, Kujime teaches an outer shoulder region 13 defined by the first outer circumferential groove, in the outer shoulder region a plurality of outer transverse grooves 18 are formed, which are joined to the first outer circumferential groove by respective connecting notches 20 (paragraphs [0063]-[0068]; figure 5).
Regarding claim 36, Kujime teaches an inner shoulder region 13 defined by the first inner circumferential groove, in the inner shoulder region a plurality of inner transverse grooves 18 are formed, which are joined to the first inner circumferential groove by respective connecting notches 20 (paragraphs [0063]-[0068]; figure 5).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US Pub. No. 2014/0283967).
Regarding claim 32, Inoue teaches an inclination angle of 30 to 60 degrees with respect to the axial direction (paragraph [0057]; figure 2), such also being 30 to 60 degrees with respect to the circumferential direction, overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use angles of 30 to 60 degrees to the circumferential direction, including angles from 42 to 57 degrees, because Inoue teaches an overlapping range (see paragraph [0057] and figure 2). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kujime (US Pub. No. 2014/0305563).
Regarding claim 32, Kujime teaches an inclination angle at one end of 30 to 40 degrees with respect to the circumferential direction and inclination angle at the other end of 55 to 65 degrees (paragraph [0047]; figure 4), therefore values in the middle of the through recesses will overlap the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use angles of from 42 to 57 degrees, because Kujime teaches an overlapping range (see paragraph [0047] and figure 4). 
Claims 27-29 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Pub. No. 2009/0095391).
Regarding claim 27, Kojima is suggestive of a ratio between the longitudinal extension of the first portion to the second portion of about 30% (see paragraph [0054] and figure 3). Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio between longitudinal extension of first and second portion of about 30% as being suggested by Kojima (see paragraph [0054] and figure 3).
Regarding claim 28, given the configuration Kojima and conventional tire dimensions, it is expected that the first portion would have a longitudinal extent within or near the claimed 5-10 mm range, thus suggesting such a range. Accordingly, it would have been obvious to one of ordinary skill in the art to use longitudinal extent of the first portion of 5-10 mm as being suggested by Kojima (see paragraph [0054] and figure 3).
Regarding claim 29, Kojima is not particularly limiting with regards to the overall extent of the lug groove (see paragraph [0054]) and it is well-known and conventional in the tire art to have lug grooves extending a length of 20 to 40 mm in the longitudinal direction, therefore it would have been obvious to one of ordinary skill in the art to use a first blind recess having a second portion with a longitudinal extent of 20 to 40 mm because such is a conventional length and would be expected to create a functional recess.
Regarding claims 37-39, Kojima teaches that the groove area ratio of the tread pattern (which is equal to the effective ratio because there is no chamfering) is set to 28 to 33% (paragraph [0055], overlapping the claimed ranges of claims 37-39, and teaches that the groove area ratios of the various parts are fairly similar (see figure 3), thus teaching or suggesting effective void-to-rubber ratios as claimed. Accordingly, it would have been obvious to one of ordinary skill in the art to use effective void-to-rubber ratios within the claimed ranges because Kojima teaches overlapping ranges (see Kojima at paragraph [0055] and figure 3).
Regarding claim 40, Kojima teaches or suggests that the effective void-to-rubber ratio of the center rib is greater than the effective void-to-rubber ratios of the inner and outer ribs (see figure 3). Accordingly, it would have been obvious to one of ordinary skill in the art to use an effective void-to-rubber ratio for the center rib greater than the inner and outer rib as being suggested by Kojima (see Kojima at figure 3).
Claims 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claim 22 above, and further in view of Sanae (US Pub. No. 2015/0210121).
Regarding claims 25 and 30, Inoue does not specifically disclose that the first and second blind recesses comprise first and second rectilinear portions, where the second portion has a smaller inclination than the first portion. In a similarly configured tire, Sanae teaches using sipes 13 having two rectilinear portions, one of which having a smaller inclination than the other (the sipe portions are oppositely inclined, so one portion has a negative angle and the other a positive angle) (paragraph [0075]; figures 1 and 4). It would have been obvious to one of ordinary skill in the art to use sipes having two rectilinear portions as taught by Sanae for the first and second recesses of the tire of Inoue in order to improve the steering stability of the tire on dry surfaces (see Sanae at paragraph [0077]).
Regarding claim 28, given the configuration of the combination of Inoue in view of Sanae as set out above (see figure 3 of Inoue and figure 4 of Sanae), given conventional tire dimensions, it is expected that the first portion would have a longitudinal extent within or near the claimed 5-10 mm range, thus suggesting such a range.
Claims 21-22, 25-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (US Pub. No. 2017/0008346) in view of Himuro (JP07-285303; machine translation relied upon).
Regarding claim 21, Kubo teaches a tire comprising a tread band which comprises a pair of shoulder regions that are axially opposite one another, at least one first circumferential rib 6 interposed between the pair of shoulder regions and delimited by a first pair of circumferential grooves 4 and 3, a plurality of first blind recesses 10, which are formed in the at least one first circumferential rib and have a first longitudinal extension (paragraphs [0055]-[0057]; figures 1-2), a plurality of second blind recesses (19 and 20 collectively), which are formed in the at least one first circumferential rib and have a second longitudinal extension that is smaller than the first longitudinal extension (paragraphs [0108]-[0110]; figures 1-2), at least one second circumferential rib 6 interposed between the pair of shoulder regions and delimited by a second pair of circumferential grooves 4 and 3, wherein the second pair of circumferential grooves are separate from the first pair of circumferential grooves (paragraph [0055]; figures 1-2). Kubo does not specifically disclose through-recesses. Himuro teaches using a large number of slit-shaped transverse grooves 53 and 54 (taken to be the claimed through recesses) that extend along a pair of first circumferential main ribs 43 and 45 and extend between the adjacent circumferential grooves (machine translation at page 3, last paragraph – page 4; figures 2-4). It would have been obvious to one of ordinary skill in the art to use through recesses as taught by Himuro in the tire of Kubo in order to make the tire exhibit a smooth grounding behavior, and to suppress pattern noise (see Himuro at machine translation page 3, last paragraph).
Regarding claim 22, Kubo (combined) as set out above can arbitrarily be defined as having an outer and inner side, and therefore the at least one first circumferential rib is an outer circumferential rib formed by first and second inner circumferential grooves and the at least one second circumferential rib is an inner circumferential rib formed by first and second inner circumferential grooves, and the second inner and outer circumferential grooves do not coincide.
Regarding claim 25, Kubo teaches that that the first blind recesses comprise a first substantially rectilinear portion 10a inclined at a first inclination with respect to the circumferential direction, and a second substantially rectilinear portion 10b that extends at a second inclination that is smaller than the first inclination (paragraph [0066]; figure 2).
Regarding claim 26, Kubo teaches that that the first inclination ranges from 35 to 60 degrees with respect to the circumferential direction, and the second inclination ranges from 5 to 25 degrees (paragraphs [0066]-[0068]; figure 2 – it is noted that paragraph [0066] is consistent with figure 2 and thus correct, and paragraph [0068] has the angles switched, but it is clear that the angles are switched), the angles overlapping the claimed ranges. Accordingly, it would have been obvious to one of ordinary skill in the art to use angles as claimed because Kubo teaches overlapping ranges.
Regarding claim 27, Kubo is suggestive of a ratio between the longitudinal extension of the first portion to the second portion of about 30% (see figure 2), is not particularly limited with regards to the extension of the first and second portions, and teaches that the angle of the first portion is larger than the angle of the second portion (see paragraph [0066] and figure 2), which leads to a greater longitudinal extension per overall extension. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio between longitudinal extension of first and second portion of about 30% as being suggested by Kubo (see paragraph [0066] and figure 2).
Regarding claim 28, given the configuration Kubo above and conventional tire dimensions, it is expected that the first portion would have a longitudinal extent within or near the claimed 5-10 mm range, thus suggesting such a range. Accordingly, it would have been obvious to one of ordinary skill in the art to use longitudinal extent of the first portion of 5-10 mm as being suggested by Kubo (see paragraph [0066] and figure 2).
Regarding claim 29, given the configuration of Kubo above and conventional tire dimensions, it is expected that the first portion would have a longitudinal extent within or near the claimed 20-40 mm range, thus suggesting such a range. Accordingly, it would have been obvious to one of ordinary skill in the art to use longitudinal extent of the first portion of 5-10 mm as being suggested by Kubo (see paragraph [0066] and figure 2).
Regarding claim 30, Kubo teaches that the second blind recesses comprise a first substantially rectilinear portion 19 which extends at a first inclination to the circumferential direction and a second substantially rectilinear portion 20 which extends at a second inclination which is smaller than the first (paragraphs [0108]-[0116]; figures 1-2).
Regarding claim 33, Kubo teaches a central circumferential rib delimited by second outer and inner circumferential grooves (figure 1).
Regarding claim 34, Kubo teaches a plurality of third blind recesses 23 are formed in the central circumferential rib (paragraphs [0123]-[0125]; figure 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 11, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749